“Since the petition raises the question of whether the challenged determination is supported by substantial evidence, the Supreme Court should have transferred the proceeding to this Court (see CPLR 7804 [g]). Nevertheless, because the record is now before this Court, we will treat the matter as one initially transferred here and will review the administrative determination de novo” (Matter of Blake v New York City Hous. Auth., 78 AD3d 1175, 1175 [2010]).
The determination under review was supported by substantial evidence. The record supports the conclusion that the petitioner engaged in “drug-related criminal activity” (42 USC § 1437d [1] [6]; 24 CFR 966.4 [f] [12] [i] [B]) in violation of section 12 (r) (ii) of his lease (see generally Matter of Walker v Franco, 96 NY2d 891 [2001]; Matter of Bradford v New York City Hous. Auth., 34 AD3d 463 [2006]). The penalty of lease termination *731was not “so disproportionate as to shock the conscience” (Matter of Bradford v New York City Hous. Auth., 34 AD3d at 464) or one’s sense of fairness (see Matter of Bellamy v Hernandez, 72 AD3d 814 [2010]; Matter of Kerney v Hernandez, 60 AD3d 544 [2009]; cf. Matter of Stroman v Franco, 253 AD2d 398 [1998]), thus constituting an abuse of discretion as a matter of law (see Matter of Bellamy v Hernandez, 72 AD3d at 814). Mastro, J.E, Angiolillo, Belen and Lott, JJ., concur.